OFFICIAL BUSINESS
                                                                  ^PCN,
                                          STATE OF TEXAS      2   us<* '   ?&*S*3rxmiiitWt7J<m5&*^
                                                                           '^THKHZgO'   PITNEY BOWES
                                          PENALTY FOR         02 1R                  $
P.O. BOX 12308, CAPITOL STATION           PRIVATE USE         0002003152
                                                              MAILED FROM ZIP CODE 78 701
    AUSTIN, TEXAS 78711
                                  RE: WRs81,48^01
                                                                                         ANK.